In an action to recover damages for negligence, medical malpractice, and wrongful death, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Levine, J.), entered September 19, 1997, as granted the motion of the defendant Aurelia Cacatian to disqualify the plaintiffs counsel.
Ordered that the order is affirmed insofar as appealed from, with costs.
The court did not err in granting the motion of the defendant Aurelia Cacatian to disqualify the plaintiffs attorney (see, Cardinale v Golinello, 43 NY2d 288; see also, Solow v Grace & Co., 83 NY2d 303). Miller, J. P., Copertino, Pizzuto and Santucci, JJ., concur.